Citation Nr: 9920003	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1941 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss.


FINDING OF FACT

Hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§  1110 (West 1991); 38 C.F.R. § 3.385 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral hearing loss was the 
result of his exposure to explosives and artillery guns 
during his active service in WWII.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for a chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service connection for impaired hearing shall be established 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The veteran's DD214 reveals that he served in WWII as an 
antiaircraft gunner.  At his October 1941 entrance 
examination, his hearing was evaluated as 20/20 in each ear.  
At his November 1945 discharge examination, whispered voice 
evaluation of his hearing was 15/15.

An August 1997 private audiogram, the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
N/A
50
LEFT
35
35
40
60
70

A diagnosis was not provided.

In its February 1998 rating decision, the RO stated that the 
August 1997 audiogram revealed the presence of a hearing 
disability in the upper decibel ranges, but there was no 
indication of a nexus between the hearing loss and the 
veteran's military service.

In September 1998 letter, a private physician, J.F.L. 
reported that he evaluated the veteran in August 1997 for 
tinnitus and hearing loss.  The physician stated that the 
veteran had a history of heavy artillery exposure in the 
military.  Dr. L. opined that the veteran's audiogram showed 
a moderately severe high frequency sensorineural hearing loss 
which is related to his past noise exposure, including 
military artillery noise.  

The Board has reviewed the probative evidence of record.  
Service medical records show that the veteran's hearing was 
within the normal range in both ears at the time of his entry 
into service and at the time of his discharge from service.  
The veteran advances that his claimed hearing loss disability 
was precipitated by his inservice exposure to explosions and 
artillery fire as well as loud combat noise while a serving 
in WWII as an antiaircraft artillery gunner.  The Board 
observes that the veteran's DD214 confirms that he served in 
combat.  Therefore, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 1991).  That 
statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

Bilateral sensorineural hearing loss was diagnosed after 
service and there is a competent medical opinion linking the 
current diagnosis to inservice events.  See 38 C.F.R. § 3.303 
(1998).  In light of such evidence and given the absence of 
competent evidence against a nexus to the contrary, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

